The case was submitted. *Page 430 
The design of a caption to a bill of indictment is that it may appear the indictment was taken by competent authority; and this can only be necessary to be spread upon the proceedings when the court acts under special commission; for in all cases where the court sits by the authority of a public law, everybody must take notice of it, and judges judicially know it; for Superior Courts being holden by law, it no longer follows that it is necessary specially to set forth the power of the court. When the whole records are referred to in this case (and they form part of the case), it appears that the indictment was taken by the jurors for the State at a Superior Court holden, by authority of law, for the county of Wayne, before Samuel Lowrie, one of the judges of the Superior Court. The caption not being any part of the charge, but something written upon the top of the bill of indictment, has (597) no influence over that which the jury have found.